Citation Nr: 1417469	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-47 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin condition, claimed as facial lesions, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus and a skin condition, which he claims are the result of exposure to Agent Orange in service.  

In his hearing testimony, as well as in statements submitted in support of his claim, the Veteran has alleged a number of ways that he could have been exposed to Agent Orange during his active service, to include landing at DaNang Airport, exposure to herbicides while stationed in Japan, exposure aboard the USS Gridley from airborne exposure and cleaning propeller blades of aircraft that flew over Vietnam, exposure to barrels of Agent Orange aboard ship, and handling body bags of dead soldiers.  In November 2011, the RO made a formal finding that the Veteran had provided insufficient information to verify in-country Vietnam service.  However, no formal finding was made concerning the Veteran's other contentions, including exposure while stationed in Japan and exposure while deployed aboard the USS Gridley and the USS Arlington.  Accordingly, on remand, the RO should develop these issues in accordance with the Veterans Benefits Administration (VBA) Adjudication Procedure Manual, M21-1MR.  

Additionally, the Veteran testified at his videoconference hearing that he received treatment for a skin condition in the late 1970s in Highland, Indiana from a private dermatologist called either Brandon Medical or Brandon Dermatologists.  On remand, the RO should attempt to obtain those records.

Finally, the Board notes that the Veteran was treated on several occasions in service for skin problems, including a chemical burn in December 1962 and a rash in November 1965.  He testified at his videoconference hearing that he has had skin problems on and off more or less continuously since his separation from active service.  The Veteran should be scheduled for a VA examination to determine whether the Veteran has any current skin condition that had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most current VA outpatient treatment records with his claims folder.

2. Develop the Veteran's claim that he was exposed to Agent Orange, addressing all theories of entitlement, in accordance with the VBA Adjudication Procedure Manual, M21-1MR.

3. Attempt to obtain private treatment records from Brandon Medical/Brandon Dermatologists in Highland Indiana.  

4. Once this is done, the RO should schedule the Veteran for a VA examination of his skin condition.  The examiner is asked to identify all current skin disabilities, if any.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For each identified disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's skin condition had onset in service or was caused by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

